This opinion is subject to administrative correction before final disposition.




                                    Before
                 FULTON, 1  CRISFIELD, and C. STEPHENS 2
                           Appellate Military Judges
                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Joshua N. PRUITT
             Boatswain’s Mate Second Class (E-5), U.S. Navy
                               Appellant

                               No. 201900071

                            Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Jonathan T. Stephens, JAGC, USN. Sentence
   adjudged 23 October 2018 by a special court-martial convened at
   Western Judicial Circuit Courthouse, Naval Base San Diego, Califor-
   nia, consisting of a military judge sitting alone. Sentence approved by
   the convening authority: reduction to E-1, confinement for 6 months,
   and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.




   1 Except for administrative processing, this decision was finalized before Senior
Judge Fulton detached from the Court.
   2  Appellate Judge Carrie Stephens, Captain, JAGC, USN, is not related to the
Military Judge, Jonathan Stephens, Captain, JAGC, USN.
                    United States v. Pruitt, No. 201900071


                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
    However, the convening authority’s action contains erroneous infor-
mation. In the discussion of Specification 8 of Charge I, the action references
footnote 5. The correct reference is footnote 7. In footnote 7, it states that
Specifications 5 and 8 of Charge I were withdrawn and dismissed. In fact,
Specifications 6 and 8 were withdrawn and dismissed. These errors shall be
corrected in the promulgating order.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2